Mr. Justice Santana Becerra,
dissenting as to the second charge.
I agree with the opinion of the Court concerning the first charge. The evidence does not show that the respondent observed immoral conduct with regard to the events which occurred in open court on May 3, 1957, object of the second charge, even though it is unquestionable that his conduct was improper. Notwithstanding the judge’s statements as to the respect that, in his opinion, respondent owed him, the latter’s behavior at such statements was disrespectful and might have *118warranted immediate corrective action as contempt of court. But even so, I do not believe that such behavior which, as I state in my opinion of this same date in the case against Superior Judge Hon. Fernando Gallardo Diaz, was produced in the heat of momentary passion, when considered separately and in the light of other proved circumstances, gives rise, in my opinion, to the extreme penalty of disbarring respondent from practicing law.
I believe that César Andréu Ribas should be suspended from the practice of his profession for his implied accusation against the court, lacking in truth, of having tried to alter a record on appeal. That is a serious charge that tends to destroy the public confidence in the purity, honesty and efficiency of the administration of justice. A magistrate who indulges in such practice should not for a moment longer exercise the delicate mission that the community has placed in his hands, but the attorney who makes such a charge, without being true, is guilty of one of the most condemnable unprofessional practices of the bar.
Separate vote of
Mr. Justice Belaval,
disqualifying himself to participate herein.
At the close of the separate hearings of the two complaints filed against Hon. Judge Fernando Gallardo Díaz and attorney César Andréu Ribas, I left the courtroom of this Court fully convinced that we were dealing with a fallacious case, one of those cases dramatized to the point of absurdity, and that if any disciplinary action or censure was warranted for the purpose of setting an example rather than for ethical strictness, it was because a judge and an attorney had taken part in a task of mutual disrepute, without taking into account the harm that such conduct would ostensibly inflict upon their respective offices. It was my view at that time, that since the case was of slight importance, both complaints should be disposed of by a simple order, one way or another.
*119Four or five days before disposing of the complaint against Hon. Judge Fernando Gallardo Diaz, it was clear and definite that my brethren held conflicting views as to the most important aspects of the complaint. Realizing that my vote would decide the question one way or another I studied the case with the extra deliberation that a separate opinion or the opinion of the majority requires.
An examination of the brief presented by Mr. César An-dréu Ribas’ attorneys convinced me that in order to answer the grounds alleged by respondent’s brief, it would be necessary to apply, reverse, distinguish, explain, or modify the ruling laid down by this Court in the case of In re González, 65 P.R.R. 357 (1945) (De Jesús), in which I was the judge in question; a case in which today I have no other interest than the waning interest left by certain sad events erased with the passing of time, but which prevail in our legal doctrines. Notwithstanding the correct attitude displayed by Andréu Ribas’ attorneys in arguing their point, and the excellence with which the case was applied to the facts of the complaint against attorney Andréu Ribas, to my mind it was an implied motion for disqualification. After both complaints, so closely interrelated, were heard, I did not deem it convenient in the best interests of this Court, to make use of the rule of necessity and participate in one decision and disqualify myself in the other.
On the following morning I informed my brethren of the impossibility of participating in the decision of any of the two complaints, and my reasons for acting thus. That these reasons were not set forth in the order entered in the cases against Judge Gallardo does not change the problem of conscience. For the same reasons I will not participate in the decision of this case either.